UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAYMOND W. BROWN, :
‘Civil Action No. 3:18-CV-0169
Plaintiff, :
‘(JUDGE MARIANI)

V. :(Magistrate Judge Saporito)
NANCY A. BERRYHILL,
Acting Commissioner of Social
Security,

Defendant.

ORDER
AND NOW, THIS S Yh DAY OF AUGUST 2019, upon review of
Magistrate Judge Saporito’s Report and Recommendation (“R&R”) (Doc. 12) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 12) is ADOPTED for the reasons set forth therein;
2. The Commissioner of Social Security’s decision is VACATED;
3. The case is REMANDED to the Commissioner to conduct a new administrative

hearing pursuant to sentence four of 42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c)(3);

  
 
   

4. The Clerk of Court is directed to CLOSE this case.

 

\
Robert D. Mariant
United States District Judge

 
